Action for breach of contract for the purchase of certain stock of a moneyed corporation and the financing of said purchase by the defendant trust company for the account of a syndicate on whose behalf the plaintiff sues. Order granting motion of defendant International Trust Company for summary judgment and directing that the complaint be dismissed and judgment on the merits entered in its favor affirmed, with ten dollars costs and disbursements. No opinion. The appeal from the judgment is dismissed. No judgment is printed in the record. Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.